Citation Nr: 0215576	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $3,609.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from May 1953 to April 1955.  
The veteran died in January 1997.  The appellant is the 
veteran's widow.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office 
Committee on Waivers and Compromises (RO) that denied the 
appellant's request for waiver of recovery of an overpayment 
of death pension benefits in the amount of $3,609.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was initially awarded VA death pension 
benefits in August 1997, effective from April 1997.  The 
appellant was notified that it was her responsibility to 
fully report all of her income and any changes thereto in a 
prompt manner.

3.  In February 2000, based on January 2000 Improved Pension 
Eligibility Verification Report reporting income for 2000 as 
$0, the appellant was notified of her pension amount.  The 
appellant was notified that it was her responsibility to 
fully report all of her income and any changes thereto in a 
prompt manner.

4.  In an February 2001 Improved Pension Eligibility 
Verification Report, the appellant reported that she had been 
employed from March 2000 until December 2000.  She indicated 
she was not currently working.  

5.  The RO retroactively reduced the appellant's VA improved 
death pension benefits effective January 1, 2000 through 
December 31, 2000, so as to reflect the receipt of the 
employment income.

6. The retroactive reduction in the appellant's VA improved 
death pension benefits effective January 1, 2000, resulted in 
the creation of an overpayment in the amount of $3,609.

7.  The overpayment of improved death pension benefits was 
not due to the appellant's fraud, misrepresentation, or bad 
faith.

8.  The appellant is significantly at fault for the creation 
of the overpayment; it is not shown that collection of the 
indebtedness would nullify the objective for which benefits 
were intended; the appellant would be unjustly enriched if 
the benefits were not recovered since failure to make 
restitution would result in unfair gain to the appellant; and 
the appellant did not change her position to her detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

9.  Any financial hardship is outweighed by the appellant's 
fault in this case.

10.  The appellant is currently receiving improved death 
pension benefits.


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5103A, 5302 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the appellant's appeal.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard 
there has been notice as to information needed and there has 
been a decision and a statement of the case sent to the 
appellant.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the appellant.  This law is cited only to 
the extent that it may apply to the issue under 
consideration.  The essential point is that all pertinent 
evidence has been obtained for consideration.

The appellant and her representative through letters and the 
statement of the case, have been notified as to evidence and 
information necessary to substantiate the claim.  The 
discussion in the decision at issue, the statement of the 
case (SOC), and letters sent to the appellant collectively 
informed her of what evidence she must obtain and which 
evidence VA would seek to obtain, as required by VA's notice 
requirements.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, it appears that all pertinent evidence 
has been obtained.  Therefore, there is no evidence that 
there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  38 U.S.C.A. § 5103A.  Again, to the extent these 
provisions are for application, all pertinent documents and 
information has been obtained. 

In this case, the appellant was initially granted improved 
death pension benefits in August 1997, effective April 1997, 
and was notified that her pension benefit payment amount 
depended on her income and that it was her responsibility to 
fully report all of her income and any changes thereto in a 
prompt manner and that failure to do so would result in an 
overpayment.

Subsequently, in February 1998, March 1998, April 1999, and 
January 2000, the appellant provided Improved Pension 
Eligibility Verification Reports, including reporting income, 
and annually, the appellant was informed of the amount of the 
pension benefit that she would receive for that year based on 
reported income and was informed that she needed to report 
any changes in income in a timely manner.  In January 2000, 
the appellant reported that her income for 2000 was $0.

On the February 2001 Improved Pension Eligibility 
Verification Report, the appellant reported that she had been 
employed part time from March 2000 to December 2000.  

In April 2001, the appellant was notified that due to the 
income received in 2000, there was an overpayment of $3,609.  
She was continuing to receive a pension currently.

The appellant has requested recovery of waiver of 
overpayment.  She has reported that she did not realize the 
part time work was going to last as long as it did.  Further, 
she currently was not working due to a skin disability of the 
hands and feet.  On an April 2001 Financial Status Report, 
she reported that her income was $502, from pension.  She 
reported her expenses as totaling $1,287.55 from rent or 
mortgage payment, food, utilities and heat, other living 
expenses, and monthly payment on installment contracts and 
other debts.  She listed six creditors with unpaid balances 
and noted no amount past due.  Her assets were a 1981 vehicle 
worth $100 and a home worth $50,000.  She was 55 years old.  

In May 2001, in response to inquiry from the RO as to how she 
made up the approximately $700 in expenses that exceeded her 
income, the appellant reported that she paid the expenses the 
best she could and that sometimes her family paid a bill for 
her and that the credit card debts were missed or paid as 
minimum payments.  She reported receiving $86 in food stamps.   

On the June 2001 notice of disagreement, the appellant 
requested that if her waiver of recovery of overpayment 
request was denied, to withhold only $100 a month toward the 
debt, and that to recover more would cause more hardship than 
she currently had.  

In this case, the appellant has not raised the issue of the 
creation of the overpayment.  The only issue is entitlement 
to waiver of recovery of overpayment.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2002), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  The RO did not 
find that the facts in this case showed the presence of any 
of the elements above, and the Board agrees.  As a result, 
the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2001).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a) (2001).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was at fault in the creation of the debt, 
because of her failure to report her employment income for 
2000 despite being informed of the reporting requirement with 
regard to income and being notified that an overpayment may 
be created.  It was the appellant's responsibility to inform 
the VA when her income changed.  She was clearly informed 
that her pension was based on her income in the 1997, 1998, 
1999, and 2000 award letters.  She clearly should have been 
aware of her responsibility to report income information 
promptly and accurately to the VA and it was her failure to 
do so which led to the creation of the overpayment. 

In consideration of the other factors, the appellant has 
reported that she is currently disabled, due to a skin 
disability, and cannot work.  Further, the appellant has 
reported that currently, her expenses exceed her income by 
approximately $700, and while she reports that occasionally a 
family member will pay a bill, it is unclear how the 
appellant is unable to make up this difference, including as 
she noted on the Financial Status Report that no payment to a 
creditor was past due.  Therefore, and in further 
consideration that even in light of the current approximately 
$700 in expenses that exceeds her income, the appellant has 
indicated that she would pay $100 a month towards the 
overpayment.  The Board notes that indebtedness to the 
government should be given treatment equal to privately 
incurred debts.  Considering the circumstances of this case 
and weighing the significant fault on behalf of the 
appellant, it is not shown that recovery of the overpayment 
would deprive the appellant of basic necessities, would 
nullify the objective for which the benefits were intended, 
or that the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  Accordingly, it is the judgment of the Board, 
after full consideration, that the recovery of the 
overpayment, in reasonable regular installments, if 
appropriate, is consistent with the standard of equity and 
good conscience.  


ORDER

Entitlement to a waiver of recovery of an overpayment is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

